Citation Nr: 0610661	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  02-14 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Offices 
(RO) in Houston, Texas, which denied service connection for 
PTSD and for rosacea. 

In an April 2003 decision, the Board denied the veteran's 
claims for service connection for PTSD and for a skin 
disability.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
September 2004 order, the Court vacated the Board's decision 
with respect to each of those issues and remanded the matter 
back to the Board for development consistent with the 
parties' Joint Motion for Remand.  To comply with the Joint 
Motion, the Board remanded the case in February 2005 to 
obtain additional medical evidence.  The case is once again 
before the Board for review. 

In his VA Form 9 (Appeal to Board of Veterans' Appeals), the 
veteran requested that he be scheduled for a hearing at the 
RO before a Veterans Law Judge.  The veteran's hearing was 
scheduled for March 2003.  However, a Report of Contact dated 
in March 2003 notes that the veteran cancelled his hearing 
request. 


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of his appeal.

2.  There is no competent medical evidence that the veteran 
has a diagnosis of PTSD.  

3.  The veteran's current skin disability was first shown 
several years after service and has not been medically linked 
to service. 
CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 
(2005).

2.  A skin disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1116, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for PTSD and for a 
skin disability.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the issues on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have essentially 
been met in this case, and that no prejudicial error has 
resulted in any identified deficiencies in that notice.  The 
veteran was informed of the evidence needed to substantiate 
his claims by means of a letter by the RO dated in June 2001, 
as well as letters by the Appeals Management Center (AMC) 
dated in February 2005 and June 2005.  As a whole, these 
documents satisfy the notice requirements of 38 U.S.C.A. 
§ 5103.  

Further, the SOC and SSOCs notified the veteran of the 
specific relevant law and regulations pertaining to his 
claims.  In addition, letters by the RO and the AMC provided 
the veteran with information about the new rights provided 
under the VCAA, including the furnishing of forms and notice 
of incomplete applications under 38 U.S.C.A. § 5102, 
providing notice to claimants of required information and 
evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  VA informed the veteran 
of the evidence it already possessed, described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on the latter two elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this 
case, the Board also finds that the RO fulfilled its duty to 
obtain all relevant evidence with respect to the issues on 
appeal.  

The record indicates that medical records may exist which 
have not been associated with the claims file.  In this 
regard, in a June 2001 VA Form 21-526, the veteran indicated 
that his claimed chloracne was treated in the 1970s at the 
University of Texas Medical Branch in Dallas, Texas.  The 
veteran also told a VA examiner in December 2001 that he had 
undergone counseling during his divorce.  The veteran then 
identified the counsel as S.M.  

Pursuant to the Joint Motion for Remand, the Board remanded 
the case in February 2005 with instructions that the RO 
request that the veteran provide the names and addresses of 
any and all health care providers who have provided treatment 
for his PTSD and skin disability, to include information from 
the University of Texas Medical Branch in Dallas, Texas, as 
well as from S.M.  After acquiring this information and 
obtaining any necessary authorization, the RO was then 
instructed to obtain all records identified by the veteran.  

The AMC attempted to obtain this information from the veteran 
in letters dated in February 2005 and June 2005.  However, 
the veteran failed to reply to either letter.  The Board thus 
finds that VA has fulfilled its duty to assist under the VCAA 
and has fully complied with the Court's September 2004 order.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding 
that the duty to assist is not a one-way street; if a veteran 
wishes help in developing his claim, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining putative 
evidence).  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA.

II.  Service Connection for PTSD

The veteran claims that he has PTSD as a result of stressors 
he experienced while on active duty in Vietnam.  For the 
reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV).  See generally Cohen, supra; 38 C.F.R. § 4.125 (2005).

The evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through 
military citation or other appropriate evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence of their actual occurrence, provided the 
testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

With respect to the first issue, the Board finds that the 
veteran does not have a diagnosis of PTSD.  The veteran was 
afforded a VA psychiatric examination in December 2001.  The 
report from this examination concluded with a diagnosis of 
"anxiety disorder, not otherwise specified, with symptoms of 
post-traumatic stress disorder."  In other words, the veteran 
was not diagnosed as having PTSD.  The veteran underwent a 
second examination for VA purposes in October 2002.  This 
examination concluded with no psychiatric diagnoses 
whatsoever.

Since the record does not contain a current diagnosis of 
PTSD, the veteran's claim must be denied.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).  Despite the veteran's statements that he 
currently suffers from PTSD, as a layperson without medical 
expertise or training, his statements alone are insufficient 
to prove his claim.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

As the record is negative for a medical diagnosis of PTSD, a 
discussion regarding the remaining requirements for service 
connection for PTSD (i.e. the existence of credible 
supporting evidence that the claimed stressors occurred or a 
link between current symptomatology and the claimed in-
service stressor) is unnecessary.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  Hence, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies.  Accordingly, the 
appeal is denied.

III.  Skin Disability

The veteran claims he has a skin disability as a result of 
service.  For the reasons set forth below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim. 

In his application for benefits, the veteran specifically 
identified chloracne as the disability for which he was 
seeking service connection.  The veteran was examined for VA 
purposes in December 2001.  The report from this examination 
showed that the veteran did not have chloracne but instead 
was diagnosed with rosacea.  As explained above, in the 
absence of the claimed disability, there is no basis upon 
which to establish service connection.  The RO, however, 
apparently considered the veteran's claim for benefits to 
include any current skin disability; therefore its decision 
to deny the claimed benefit was worded to include rosacea. 

The veteran, for his part, eventually asserted in his 
substantive appeal that it was rosacea for which he sought 
benefits.  In a separate statement dated in October 2002, the 
veteran recalled that in 1966 he had developed a rash over 
his entire body which did not clear up for five days; that he 
sustained an infection in his right leg while in Vietnam; and 
that he had scars on his legs from where leeches at one time 
had been attached.  Presumably, he offered these 
recollections, in part, as a basis upon which to link his 
skin disorder to service.

The veteran's service medical records made no reference to 
skin problems.  When examined in connection with his 
discharge from service in September 1967, the veteran denied 
ever having a skin disease, and his skin was normal upon 
clinical evaluation.  As to the post-service evidence, the 
veteran reported in his 2001 application for benefits that 
his skin problem did not begin until the "1970's," which is 
obviously several years after his separation from service, 
and is consistent with the history he reported to the VA 
physician who examined the veteran in December 2001.  A 
report from that examination included the veteran's statement 
that his skin disability had its onset after service.  With 
the evidence uniformly showing the onset of the claimed 
disability after service, it is also significant that the 
physician who examined the veteran for VA purposes in 2001 
did not link the onset of the disability in any way to 
service.  (This physician noted that rosacea is "an 
idiopathic condition of unknown etiology.")  

Given the absence of any competent evidence reflecting the 
presence of rosacea in service, for many years after service, 
or that it is linked to service, it is the Board's conclusion 
that a basis upon which to establish service connection for 
that disability has not been presented.  Accordingly, the 
veteran's appeal is denied.

In reaching this decision, the Board has also considered the 
veteran's contention that his rosacea may be due to his 
exposure to Agent Orange in Vietnam.  In this regard, it is 
acknowledged that applicable law and regulations provide for 
a mechanism by which service connection may be established 
for disabilities due to exposure to the herbicide commonly 
referred to as Agent Orange, and that there exists a list of 
diseases for which service connection may be presumed for 
those so exposed.  38 U.S.C.A. §§ 1113, 1116, 38 C.F.R. §§ 
3.307, 3.309.  Rosacea, however, is not included among those 
disabilities for which service connection may be presumed, 
and as indicated above, there has been no competent opinion 
linking the veteran's rosacea to service or to any exposure 
to Agent Orange the veteran may have experienced in service.  
Accordingly, there is no basis for establishing service 
connection for rosacea on the theory that it developed as a 
consequence of the veteran's exposure to herbicides in 
service.


ORDER

Service connection for PTSD is denied.

Service connection for a skin disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


